           Case 2:18-cr-00018-KS-MTP Document 176 Filed 12/07/18 Page 1 of 18



                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                     EASTERN DIVISION

UNITED STATES OF AMERICA

v.                                                      CRIMINAL NO. 2:18-cr-18-KS-MTP

HOPE EVANGULANE THOMLEY.
HOWARD RANDALL THOMLEY, and
GLENN DOYLE BEACH, JR.,


                 UNITED STATES’ MEMORANDUM IN OPPOSITION TO
             DEFENDANT BEACH’S MOTION TO COMPEL BRADY MATERIAL

           Comes now the United States, through counsel, and respectfully responds to the Defendant

Glenn Doyle Beach, Jr.’s (“Defendant Beach” or “Defendant”) Motion to Compel Brady Material

(Doc. 156, the “Motion”).

           In the Motion, Defendant Beach raises a number of arguments that are the subject of other

pending motions, and unrelated to the present Brady issue. On the subject of the Brady issue,

Defendant Beach misstates both facts and law in order to support his argument that the government

must identify each and every potentially exculpatory document provided in discovery. Therefore,

his Motion should be denied for the reasons set forth herein.

I.         Arguments Raised In Other Motions

           First, Defendant Beach re-raises a number of issues unrelated to the Brady issue that are

already being addressed in connection with his Amended Motion to Suppress Evidence (Doc.

135), which is fully briefed and pending before the Honorable Judge Keith Starrett. Those issues

are:

       •   Defendant Beach’s complaint about the scope of the search warrant (Mot. at 7);
       •   Defendant Beach’s complaint about the government’s filter review process (Mot. at 17-
           18).
      Case 2:18-cr-00018-KS-MTP Document 176 Filed 12/07/18 Page 2 of 18



          In addition, Defendant Beach’s concern about the trial date (Mot. at 13 n.5) has already

been addressed in his joinder to Defendants Hope Evangulane Thomley and Defendant Howard

Randall Thomley’s (together the “Thomley Defendants” and with Defendant Beach, the

“Defendants”) Motion to Continue the trial date. The Motion to Continue was granted in part, and

the trial has been continued to March 19, 2019. Accordingly, those issue are now moot.

          To the extent necessary, the government incorporates by reference its responses to those

prior motions, but focuses the instant response on the new, purported Brady issues raised in the

present Motion.

II.       The Facts

          A.     There Was No Document Dump; the Government Produced Files Relevant to
                 this Indictment.

          Defendant Beach misinforms the Court that the government “seiz[ed] voluminous

electronic and hard copy materials, and thereafter provid[ed] Defendants…with a blind copy or

mirror image of the entirety of the documents seized by the government.” (Mot. at 12, emphasis

added).

          Instead, producing discovery to the various defendants in this substantial investigation has

been a careful balancing act. With regard to this Indictment, Rule 16 required a large production:

the government was duty bound to return to the Defendants all of the documents obtained or

collected from them. Rule 16(a)(1)(E)(iii). 1 As for the remainder of the documents produced, the




1
  The Electronic Evidence, defined below, was returned to the Defendants pursuant to Rule
16(a)(1)(E)(iii). Likewise, a large production of emails collected in a search warrant was returned
to them. Together, these items constitute more than 98% of the government’s production.
      Case 2:18-cr-00018-KS-MTP Document 176 Filed 12/07/18 Page 3 of 18



government attempted to err on the side of inclusiveness, but the production was, by no means, a

“document dump.” 2

       Thus, in pursuit of his “document dump” narrative, Defendant omits and misstates critical

facts. First, contrary to Defendant Beach’s statement to this Court, the government has not

produced the “entirety” of its file. Instead, it has carefully chosen discovery in this case for

production. During the course of this investigation, the government executed searches at

approximately eight search sites, at which time, it seized a number of computers, servers, and other

machines that would be imaged and analyzed (the “Electronic Evidence”). However, it produced

to the Defendants only the Electronic Evidence collected from three sites of specific relevance to

the present Indictment against these Defendants: Advantage Pharmacy, Total Care Marketing, and

AMI Pharmacy.

       To put this in perspective, in the January 21, 2016 searches, the government collected

approximately 42 terabytes of data from all of the sites combined. In discovery for this case, it

produced less than a quarter of that volume to the Defendants as Electronic Evidence—just over

ten terabytes of data.

       Indeed, even that “ten terabytes” vastly overstates the amount of evidence produced: less

than 5% of the ten terabytes is actually reviewable evidence. This is because these Electronic

Evidence computers were imaged, and the entire images were returned to the Defendants in

compliance with Rule 16. But a large portion of the computer images is comprised of software

located on the computers, such as Microsoft Windows, or Quicken, or the Microsoft Office Suite.

These programs take up significant storage space, but obviously cannot be “reviewed” or tagged



2
  A more comprehensive summary of the discovery produced to date can be found in the
government’s Response to the Thomley Defendants’ Joint Motion to Continue the trial date, which
the government incorporates by reference herein. (Doc. 162).
      Case 2:18-cr-00018-KS-MTP Document 176 Filed 12/07/18 Page 4 of 18



as evidence. However, these large programs also make it infinitely easier for the Defendants to

actually review the documents, because in this image format, the documents remain organized in

precisely the order in which they were found at the search sites.

       During preparation for trial, a fourth search site—Wade Walters Consulting—was

determined to contain a small amount of relevant information. The computers and servers collected

from that site yielded approximately 1.6 terabytes of data. Instead of “dumping” all of that data

collected from the Wade Walters Consulting site on the Defendants, the government electronically

searched those computers for files that appeared to be relevant to these Defendants. The

government then conducted a document-by-document review of the files returned in the search. In

the end, the government produced only 87 documents of relevance to the case from that Wade

Walters Consulting site to the Defendants.

       In addition, during the searches, the government collected hundreds of boxes of hard copy

documents from the search sites. Rather than producing the several hundreds of boxes, the

government produced only 171 boxes of documents of particular relevance to these Defendants

(the “Hard Copy Documents”). 3 These were the boxes collected from the three specific search

sites identified above.

       Likewise, the entire multi-pharmacy, multi-agency case file contains more than a thousand

reports of interviews by federal agents of targets and witnesses. The government searched through

those reports, and produced approximately 250 reports that it believed were relevant to the instant

Indictment. The government collected bank records from hundreds of accounts, but carefully

produced only those accounts that were relevant to the present Indictment. The grand jury served




3
  As explained more fully below, these physical boxes of Hard Copy Documents were scanned by
the government and produced to the Defendants in electronic, text-searchable form.
      Case 2:18-cr-00018-KS-MTP Document 176 Filed 12/07/18 Page 5 of 18



subpoenas on numerous other entities, but the government has carefully produced only those

returns that it believed to be most relevant to the present case.

       Finally, pending before the Court is the government’s Motion to Disclose IRS Records In

Discovery (Doc. 147). In that motion, the Court can see the painstaking analysis the government

went through in order to ensure that the right documents went to the right people.

       In short, the production is certainly large. But it is no larger than Rule 16 requires.

Axiomatically, therefore, it is not a “document dump,” and it is not “padded” to prevent discovery

of relevant information.

       B.      The Entire Production is Searchable, Fully Indexed, and Can Be Filtered.

       Next, these carefully-chosen materials were hardly “dumped” on the Defendants. As

Defendant Beach finally concedes in his fifth footnote, the entire production is text-searchable.

(Mot. at 13 n.5). In the body of his Motion, however, Defendant Beach falsely claims that the

government “never provided Defendant Beach with any … other tools or assistance with respect

to the voluminous set of documents that the Government has dropped on Defendant Beach in a

classic document dump scenario.” Mot. at 14.

       He is incorrect. First, Defendant Beach fails to tell the Court that the government consulted

with the Defendants prior to its initial discovery production to ascertain whether the Defendants

had access to a document review database that would facilitate their review of the discovery. Each

of the Defendants responded that they intended to use such a database. With that information, the

government provided its discovery in a searchable format that was compatible with the

Defendants’ database software. In a hearing on December 4, 2018, the government was able to

verify that all of the Defendants are actively using a database service called “Relativity.”
      Case 2:18-cr-00018-KS-MTP Document 176 Filed 12/07/18 Page 6 of 18



        Because the documents were produced in a database-friendly form, they can be both

searched and filtered. That is, the Relativity database can filter documents by type, so that the

Defendants can focus on (for example) emails rather than spreadsheets. The emails can themselves

be filtered based on sender, recipient, date sent, subject line, or any keyword search in the text. By

way of hypothetical example, if the Defendants wanted to review all emails containing the word

“compounding,” which were sent between Defendant Beach and Defendant Hope Thomley

between January 1 and January 31, 2015, the government’s production allows them to apply those

filters and review only that evidence. Likewise, if the Defendants want to eliminate junk mail and

ads, they can filter out emails from certain senders like LinkedIn or Amazon. Because the

government produced the documents in a format compatible with the Relativity database, the

Defendants can create any number of categories within Relativity to “tag” or organize the

documents as they review them. For example, they could tag documents as “hot,” “exculpatory,”

relevant to “pharmacy” or “marketing” or “formulation.” They could search and tag documents

related to specific witnesses, topics, or dates.

        Moreover, not only are the electronic documents available to the Defendants in this format,

but so are each and every one of the Hard Copy Documents the government collected from those

three search sites. There is, of course, no requirement that the government scan every hard copy

document collected in its search. It could have required the Defendants’ attorneys to travel to

Hattiesburg to review those documents in person at a secure FBI location at the mutual

convenience of the FBI and the defense attorneys. Instead, the government has scanned 171 boxes

of documents at its own expense, made each document text-searchable, and individually labeled

every single page of those Hard Copy Documents with the (1) box number in which they were

collected; and (2) the text of any label written on the file folder in which they were originally
      Case 2:18-cr-00018-KS-MTP Document 176 Filed 12/07/18 Page 7 of 18



located at the pharmacy or office where they were found. Defendant Beach makes no mention of

this accommodation.

       Defendant Beach further fails to inform the Court that the text-searchable production is

also indexed (the “Production Index”). The Production Index is vitally important to the analysis.

It is a Microsoft Excel spreadsheet in which the government has—line by line—individually listed

every email, every Hard Copy Document, every recording, every interview report, every bank

record, every subpoena return, and every other document produced to the Defendants in this case

that are not located on the imaged Electronic Evidence. 4

       This Production Index is not only text-searchable, but it can also be filtered. So, for

example, if the Defendant wanted to locate documents collected from a company called Express

Scripts (ESI), 5 then he can do that by simply filtering the Production Index the government

provided for documents relating to Express Scripts or ESI, and looking up the relevant Bates

numbers from the resulting list. 6 Moreover, each time the government supplemented its

production, it included an updated Production Index, on which the newly-produced documents are

highlighted in yellow so that the Defendants can easily identify them.

       The government has also taken other measures to make the production more navigable,

which go unmentioned by Defendant Beach. For example, the government has produced

approximately 50 consensual recordings; that is, audio or video files created by persons working



4
  The Electronic Evidence was returned to the defendants as “EO1 images.” These hard drive
image files allow the defendants to review the evidence organized in exactly the same way in
which it was stored at the original search site.
5
  The government selected Express Scripts for this example because this Defendant recently
subpoenaed Express Scripts, which indicates the Defendant may have an interest in those
documents.
6
  At the Honorable Judge Starrett’s request, the government gave an in-court demonstration of this
index on December 4, 2018, and is prepared to show this Court a similar demonstration at the
Court’s convenience.
      Case 2:18-cr-00018-KS-MTP Document 176 Filed 12/07/18 Page 8 of 18



with the government who recorded conversations with the Defendants. Although there is no

obligation that the government transcribe these recordings, the government has done so here.

Moreover, the government has produced each and every transcript to the Defendants in text-

searchable format so that they can be searched and reviewed more easily.

       Likewise, the government has produced several cell phone images. These image files are

large and can be difficult to navigate. But to make navigation easier, for each phone, the

government has also produced a PDF “report;” that is, a text-searchable document that indexes

each and every file on the phone, and reproduces the text messages located on the phone. With this

accommodation, searching an entire cellular phone image is now as easy as opening a single PDF

document and either (1) using “Ctrl-F” to look for key words or (2) paging through the whole

document, as desired.

       There certainly is a lot of evidence in this case, and the issues are varied and complex. But

the Defendants’ attorneys are competent and familiar with litigating complex cases. Indeed, this

combination of complexity and competence means that reasonable minds may differ in good faith

on which documents are “hot,” exculpatory, or even relevant. But the government absolutely has

not “dumped” the production on the Defendants. On the contrary, it has (1) consulted with the

Defendants about the production format they prefer; (2) provided every single document in text-

searchable format; (3) Bates labeled every single page; and (4) provided a document-by-document

Production Index and other text-searchable “shortcuts” such as transcripts and cell phone reports

to enable review. As it prepares for trial, the government is constantly reviewing the file to ensure

all relevant documents are produced, and it has certainly not withheld or buried any Brady material

as the Defendants charge.
        Case 2:18-cr-00018-KS-MTP Document 176 Filed 12/07/18 Page 9 of 18



        C.     The Jason May Email Was Not Suppressed.

        Defendant Beach makes much of a single email written by cooperating witness Jason May

in November 2016 (the “Jason May Email”), which it claims is Brady whose treatment was

suspect. With regard to that email, these are the facts: Part of the government’s production was

approximately 250 interview reports, which have been produced on a rolling basis. 7 These

interview reports are also indexed in the Production Index by witness name and interview date.

Thus, the Defendants can look at a list of the reports, and prioritize their review based on their own

knowledge of the witnesses in this case. 8

        Several of the reports produced to the Defendants memorialize interviews of Jason May,

the pharmacist-in-charge of Advantage Pharmacy, who has pled guilty and has testified at a

previous trial. One particular report states that agents asked May about an email he had written.

Below is an excerpt of the report, which was voluntarily produced to the Defendants on July 31,

2018:




        When the government produced the report, it inadvertently produced an electronic version

that did not have “Attachment A” scanned and attached. As is common in large-production civil




7
  As the government prepares for trial and learns about the defense theories through motion
practice, it will continue to produce reports of those interviews of relevance to the case.
8
  Many of the witnesses are co-workers of the Defendants themselves, or frequent prescribers of
the medications; the names will be familiar to the Defendants.
       Case 2:18-cr-00018-KS-MTP Document 176 Filed 12/07/18 Page 10 of 18



and criminal cases, Defendant’s counsel emailed the government’s counsel asking where to find

Attachment A – the November 23, 2016 email by Jason May. The government immediately

investigated, realized it was not attached to the report, and re-produced the report including the

attachment the very next morning.

        Defendant Beach complains that the attachment was produced “in partially redacted form,”

(Mot. at 2), without further explaining to the Court which portions were redacted. In reality, no

part of Jason May’s email was redacted. Instead, the redactions obscured only the relatively

mundane correspondence on either side of Jason May’s email. That is, the federal agent had asked

Jason May for certain information, and that “ask,” (along with the agent’s contact information)

had been redacted. Likewise, the transmission email sending Jason May’s email to the agent had

been redacted. Jason May’s email itself was entirely intact. 9 Nonetheless, the government tracked

down and produced an unredacted version to the Defendant.

III.    Legal Standard and Argument

        Defendant Beach’s argument is contradictory and confusing. He repeatedly tells the Court

that the government has “not provided Defendant Beach with any Brady material whatsoever”

(Mot. at 5); See also id (the government has failed “to provide Defendant Beach with exculpatory

and impeachment materials in the Government’s possession.”); id at 15 (accusing the government

of “reluctance to produce Brady material to Defendant Beach”). These are, of course, false

accusations. The government did not surgically excise every single potentially exculpatory



9
  At pages 4-5 of the Motion, the Defendant discusses the portion of the Jason May Email that he
believes was exculpatory. Specifically, he states the email was exculpatory because Jason May
“unequivocally asserted that Defendant Beach and Defendant Hope Thomley did not do anything
wrong and why they did not believe they were doing anything unlawful. Moreover … May
discussed the extreme and challenges in complying with complex laws and regulations …” None
of these “exculpatory” portions were redacted. Indeed, most of this material was included in the
report of the interview, which was produced in the first place.
      Case 2:18-cr-00018-KS-MTP Document 176 Filed 12/07/18 Page 11 of 18



document from all of the computer images, boxes of Hard Copy Documents, and subpoena returns;

nor has it somehow redacted any and all potentially exculpatory portions of audiovisual recordings

and interview reports. The government is not in possession of a secret file marked “Brady

Material,” which it refuses to turn over. As Defendant Beach well knows, the government has

instead turned over entire computer images, and every single document collected from the search

sites of relevance to these Defendants.

        Accordingly, the government believes that Defendant Beach inartfully intends to argue that

the government has not specifically identified materials in the existing production that may be

viewed as exculpatory. 10 Defendant Beach asserts, “where the Government effectively engages in

the practice of ‘document dumping,’ the Government may be compelled to identify specific Brady

materials within an existing document production.” (Mot. at 9). He then asks the Court to follow

a 1975 ruling from a District Court in Georgia. Mot. at 11, citing Emmitt v. Ricketts, 397 F. Supp.

1025, 1043 (N.D. Ga. 1975). In so doing, Defendant Beach asks this Court to ignore controlling

Fifth Circuit law. 11

        The overwhelming law of this Circuit is that, “[a]s a general rule, the government is under

no duty to direct a defendant to exculpatory evidence within a larger mass of disclosed evidence.”

United States v. Skilling, 554 F.3d 529, 576-77 (5th Cir. 2009) aff’d in part, rev’d on other grounds

by Skilling v. United States, 561 U.S. 358 (2010); United States v. Mhamat, 106 F.3d 89, 94 (5th

Cir. 1997) (“[T]here is no authority for the proposition that the government’s Brady obligations



10
   In footnote 1, for example, Defendant Beach more clearly states that the “Government has failed
to designate a single document as Brady material.” (emphasis added).
11
   The government put Defendant Beach on notice of the law of this circuit, which he ignores in
his Motion. In an email with Defendant Beach’s counsel, the government explicitly stated “[w]e
are not required to take any position on whether the email you identified is Brady or not.” This
email from the government was not included in the myriad emails Defendant Beach attached to
his Motion. They are attached hereto as Exhibit A, in order to complete the record.
     Case 2:18-cr-00018-KS-MTP Document 176 Filed 12/07/18 Page 12 of 18



require it to point the defense to specific documents within a larger mass of material that it has

already turned over.”) abrogated on other grounds by United States v. Estate of Parsons, 367 F.3d

409 (5th Cir. 2004) (en banc).

       Defendant Beach points to no law of this Circuit that requires the government to

specifically designate a list of Brady documents as the Defendant requests. This is because the

government simply “is not required…to facilitate the compilation of exculpatory material that,

with some industry, defense counsel could marshal on their own.” United States v. Runyan, 290

F.3d 223, 246 (5th Cir. 2002) (internal quotation marks omitted).

       Defendant Beach admits he is an owner and/or operator of Advantage Pharmacy and AMI

Pharmacy – two of the three search sites at issue. Doc. 135 at 7. Accordingly, he “knows or should

know of the essential facts that would enable him to take advantage of” the evidence produced to

him. See Id. at 245-46. Defendant Beach’s intimate familiarity with the evidence further absolves

the government from playing “the impossible role of soothsayer” that must predict what the

Defendant might find to be exculpatory. See Harris v. United States, 9 F. Supp. 2d 246, 275

(S.D.N.Y. 1998); Skilling, 554 F.3d at 576-77 (“[The defendant] contends that the government

should have scoured the open file in search of exculpatory evidence to provide to him. Yet the

government was in no better position to locate any potentially exculpatory evidence than was [the

defendant].”); United States v. Pelullo, 399 F.3d 197, 213 (3d Cir. 2005) (“Brady does not compel

the government to furnish a defendant with information he already has or, with any reasonable

diligence, he can obtain himself.” (internal quotation marks omitted); United States v. Warshak,

631 F.3d 266, 297 (6th Cir. 2010) (“The defendants next argue that the government shrugged off

its obligations under Brady by simply handing over millions of pages of evidence and forcing the

defense to find any exculpatory information contained therein. In essence, the defendants contend
     Case 2:18-cr-00018-KS-MTP Document 176 Filed 12/07/18 Page 13 of 18



that the government was obliged to sift fastidiously through the evidence—the vast majority of

which came from [the defendant’s company]—in an attempt to locate anything favorable to the

defense. This argument comes up empty.”)

       Because of this overwhelming law, the Fifth Circuit joins other courts in routinely denying

requests exactly like the one that Defendant Beach makes here. See, e.g., United States v. Sipe,

388 F.3d 471, 478 (5th Cir. 2004) (holding that Brady does not require the prosecution to “direct

the defense toward potentially exculpatory evidence that is either known to the defendant or that

could be discovered through the exercise of reasonable diligence.”); United States v. Mulderig,

120 F.3d 534, 541 (5th Cir. 1997) (holding that the government’s Brady obligations do not require

it to “point the defense to specific documents within a larger mass of material that it has already

turned over” (internal quotation marks omitted)); United States v. Marrero, 904 F.2d 251, 261 (5th

Cir. 1990) (“While the Supreme Court in Brady held that the Government may not properly

conceal exculpatory evidence from a defendant, it does not place any burden upon the Government

to conduct a defendant’s investigation or assist in the presentation of the defense’s case.”); United

States v. AU Optronics Corp., No. 09-cr-1110, 2011 WL 6778520, at *2 (N.D. Cal. Dec. 23, 2011)

(“Defendants have made no showing that the government has used its production as a means of

concealing Brady material. Further, the defendants here are well-resourced, have interests that are

largely aligned, and perhaps most importantly, have the benefit of years of participation in the civil

cases. Accordingly, the Court rejects defendants’ contention that the government must

affirmatively identify the location of Brady material within its production.”); United States v.

Bermingham, Crim. No. 02-597, 2007 WL 1052600, at *8 (S.D. Tex. Apr. 5, 2007) (“The

Government is not required to identify evidence from out of its production to Defendants that may

be broadly supportive of Defendants.”); United States v. McGill, No. 12-cr-112, 2016 WL 48214,
     Case 2:18-cr-00018-KS-MTP Document 176 Filed 12/07/18 Page 14 of 18



at *9-10 (E.D. Pa. Jan. 5, 2016) (denying the defendant’s motion to specifically disclose Brady

and Giglio material and recognizing that the defendant was not detained and was available to assist

defense counsel with the review of the evidence).

       The Defendant fails to direct the Court to the above-cited controlling law, and instead

mischaracterizes a single Fifth Circuit case: Skilling v. United States, supra. But in Skilling, the

Fifth Circuit examined a voluminous discovery production, and joined the weight of authority in

not requiring the government to provide any further information in order to discharge its Brady

obligation. See Skilling, 554 F.3d 577. Defendant Beach cites Skilling for his proposition that the

government “may be compelled,” in an open-file case, “to identify specific Brady materials within

an existing document production.” Mot. at 9.

       The Skilling court said no such thing. Instead, the Skilling court suggested without holding

that an indiscriminate “document dump” might not satisfy Brady if the government also “padded

an open file with pointless or superfluous information to frustrate a defendant’s review of the file”

or “creat[ed] a voluminous file that is onerous to access.” Skilling, 554 F.3d at 577. The Skilling

court did not suggest the government would ever be required—as Defendant Beach requests

here—to specifically identify each and every potentially exculpatory document in a large,

electronic production.

       In short, there is simply no rule of law requiring the government to comprehensively

identify Brady material in the format a defendant specifies, and the Defendant identifies none. See

Warshak, 631 F.3d at 274 (“The district court did not abuse its discretion by failing to order the

government to provide discovery in a different format, as Federal Rule of Criminal Procedure 16

is silent on the issue of the form that discovery must take.”); see also United States v.

Rubin/Chambers, Dunhill Ins. Servs., 825 F. Supp. 2d 451, 454 (S.D.N.Y. 2011) (“The
     Case 2:18-cr-00018-KS-MTP Document 176 Filed 12/07/18 Page 15 of 18



Government is under no general obligation to sort or organize Brady material disclosed to

defendants.”) citing Skilling, 554 at 576. If the rule were otherwise, it would “place prosecutors in

the untenable position of having to prepare both sides of the case at once.” Rubin/Chambers,

Dunhill Ins. Servs.,825 F. Supp. 2d at 454.

       Second, this case does not resemble the hypothetical, padded open-file scenario that

Skilling envisions. The government has substantially narrowed down its production from a much

larger investigative file. The production has been tailored to identify the documents of particular

relevance to these Defendants. The Skilling court’s concern about open file discovery relates to a

situation in which the government “drop[s] several hundred million pages on [the defendant’s]

doorstep” without further assistance. Skilling, 554 F.3d at 577. Here, the government has provided

the documents in searchable form, scanned all of the Hard Copy Documents, indexed each and

every document produced, and has returned entire computers in the form of intact image files for

ease of review.

       In short, the government’s efforts in this case have gone far above and beyond what is

required. United States v. Simpson, No. 09-cr-249, 2011 WL 978235, at **8-9 (N.D. Tex. Mar.

21, 2011) (rejecting defense motion to require production of searchable database and index for 200

terabytes of data, where government had provided searchable copies of certain documents and had

suggested where the defense could direct its efforts); United States v. Dunning, No. 07-cr-1390,

2009 WL 3815739, at *1 (D. Ariz. Nov. 12, 2009) (rejecting defense motion to require government

to identify exculpatory material on 22 hard drives produced to the defense because the government

had no “separate duty to extract the data from the hard drives, organize it, and produce it for the

convenience of the Defendant”).
      Case 2:18-cr-00018-KS-MTP Document 176 Filed 12/07/18 Page 16 of 18



       Further, as in Skilling, there is “no evidence that the government found something

exculpatory but hid it in the open file with the hope that Skilling would never find it.” Defendant

Beach makes much of the “Jason May Email,” which was an attachment inadvertently left off of

an interview report memorializing an interview of witness Jason May. As the Defendant concedes,

the report itself was produced without incident. In that (produced) report, the omitted

email/attachment was quoted and discussed as shown above. That is, the very information the

Defendant characterizes as Brady was actually included in the report itself—there was no attempt

to suppress or hide it. The report was easy to find in the production—it was indexed in the

Production Index, and highlighted in yellow as a newly-produced document. The government then

provided the attachment within 24 hours of Defendant Beach’s request for it. 12

IV.    CONCLUSION

       Accordingly, because Defendant Beach’s motion has no basis in law or fact, the Court

should follow the precedent set by numerous courts in this Circuit and others, and DENY

Defendant Beach’s motion in its entirety.



Dated: December 7, 2018                      Respectfully submitted,

                                             D. MICHAEL HURST, JR.
                                             UNITED STATES ATTORNEY

                                      By:    s/ Katherine Payerle

                                             Mary Helen Wall (MS Bar #100857)
                                             Assistant United States Attorney
                                             501 E. Court Street, Suite 4.430
                                             Jackson, Mississippi 39201-0101

12
   Judge Starrett heard the Defendant’s entire argument about the Jason May Email during the
hearing of December 4 and the government’s response. Although he stated he did not intend to
interfere with the Court’s decision on these discovery motions, Judge Starrett did specifically
find—in the context of his decision on the Thomley Defendants’ Motion to Continue—that there
had been no government misconduct in the discovery process.
Case 2:18-cr-00018-KS-MTP Document 176 Filed 12/07/18 Page 17 of 18



                              Telephone: (601) 965-4480
                              Fax: (601) 965-4409
                              mary.helen.wall@usdoj.gov

                              Katherine E. Payerle (NC Bar #36897)
                              Jared L. Hasten (IL Bar #6296695)
                              Trial Attorneys
                              U.S. Department of Justice
                              Criminal Division, Fraud Section
                              1400 New York Ave., N.W.
                              Washington, D.C. 20005
                              Telephone: (202) 816-9269
                              katherine.payerle@usdoj.gov
                              jared.hasten@usdoj.gov
     Case 2:18-cr-00018-KS-MTP Document 176 Filed 12/07/18 Page 18 of 18



                                 CERTIFICATE OF SERVICE
        I, Katherine Payerle, hereby certify that on this day, I electronically filed the foregoing
with the Clerk of the Court using the ECF system which sent notification of such filing to all
parties of interest.

       On this, the 7th day of December, 2018.


                                                       s/ Katherine Payerle
                                                       Katherine Payerle
                                                       Trial Attorney
